Citation Nr: 9903607	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection of periostitis.


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel













INTRODUCTION

The veteran retired from the United States Air Force in 
December 1996.  His last period of active duty began in 
January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection of periostitis.  The 
case was subsequently transferred to the Togus, Maine, RO.


REMAND

Service medical records are entirely negative for a diagnosis 
of periostitis.  We note they do reflect a diagnosis of 
periodontitis in July 1996.

The veteran filed an original application for compensation or 
pension in January 1997 seeking service connection for a 
number of disorders, including periostitis, which he stated 
began in September 1995.  

In its rating decision in May 1997, the RO noted there was no 
record of periostitis in service showing a chronic disability 
subject to service connection.

A VA examination was conducted in March 1997.  In reporting 
the veteran's medical history, the examiner noted, "Also in 
the General Remarks section is periostitis.  He has no 
knowledge of this."  Present complaints did not include a 
complaint of periostitis and diagnoses did not include 
periostitis.  We note that examination results included 
normal nose, sinuses, mouth, and throat, including 
satisfactory dentition.

In his notice of disagreement in June 1997, the veteran 
stated that periostitis was not adequately addressed at the 
VA examination.  He stated that his service dental records 
showed treatment for the condition beginning in 1993.

In his VA Form 9, also filed in June 1997, the veteran stated 
that his VA examination was not a dental examination.  He 
also stated that, when the doctor questioned him about his 
periostitis, he did not understand what he was asking, and 
that, when he left the VA hospital, he realized the doctor 
was asking about his gum disease.  He stated that he required 
frequent cleaning below the gum line.  He stated he was 
seeking compensation and/or lifetime dental care.

We find that further development is warranted.  It is not 
clear whether the RO treated the veteran's claim as one for 
periostitis in general or as one for a dental/gum disability.  
While service medical records do not reflect a diagnosis of 
periostitis, they do reflect a diagnosis of periodontitis.  
And, while the VA examination report is negative for 
complaints or findings of periostitis, the veteran has, in 
repeated statements thereafter, referred to the existence of 
a dental/gum disability.  The Board is of the opinion that 
this appeal should not go forward to decision until the RO 
has identified the precise disability for which the veteran 
seeks service connection and, after all necessary 
development, including review of service dental records if 
appropriate, advises the veteran of the governing laws and 
regulations and of its decision on his claim.

We note that periostitis is defined by Stedman's Medical 
Dictionary as inflammation of the periosteum, and the 
periosteum is defined as the thick fibrous membrane covering 
the entire surface of a bone except its articular cartilage.  
The alveolar periosteum, or periodontium, is defined by 
Dorland's Medical Dictionary as the tissues that invest or 
help to invest and support the teeth.  

To ensure that all evidence potentially relevant to this 
claim is obtained and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should request the veteran to 
identify the precise disability for which 
he is claiming service connection in this 
appeal, i.e., periostitis, periodontitis, 
etc.  The RO should conduct any 
development necessary for said claim, 
including, if appropriate, reviewing 
service dental records and obtaining a VA 
examination to determine whether the 
veteran has the claimed disability, if 
appropriate.  The RO should then advise 
the appellant of the governing laws and 
regulations pertaining to the disability 
in issue and of its decision on his 
claim, and of his appeal rights, if the 
ultimate decision is adverse.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 4 -


